Benson, J.
(dissenting) : It was held in the former opinion in the absence of an allegation that the tract referred to in the contract was the only land of the vendor in the designated county an averment that it was so in fact was insufficient. It was said that to allow proof that the land had been so identified would be to permit an essential element of the contract to be proved by parol evidence. For the same reason proof that the vendor had stated to the agents that it was the only land he owned in the county was insufficient for there was no allegation in the petition that he had made such statements. Besides, no connection was shown between the agency and the contract in question. The statements to the same effect made to the vendee were parts of conversations occurring three or four weeks before the contract, and they were not referred to in any manner when the contract was executed.
It has been held that parol evidence of a previous oral agreement which is the only means of identification referred to in the memorandum can not be taken into consideration to complete it. (Whelan v. Sullivan, 102 Mass. 204.) If an actual agreement is insufficient it can not be that mere conversations referring to a possible or even contemplated agreement are sufficient to identify the subject matter in a contract afterwards made, especially in the absence of any reference thereto, either in the contract, or at the time of its execution.
In the same conversation between the parties relied upon to prove the necessary identification, the vendee was informed that the tract was Indian land for which a patent had not been issued. Ownership in the government and the absolute restriction upon alienation were matters of public law. At the time therefore when the vendee was informed that this tract was the only land of the vendor in the county he had notice of the fact that it could not be conveyed by anyone — that it was *546not the subject of private ownership. Parol proof of this nature is allowed to identify the land only because it may be presumed that a person intends to convey that which he owns. In view of the mischiefs to be avoided by the statute of frauds proof strictly within the rule is hazardous enough. It should not be stretched to include that which the vendor only claims, but which the other party knows he can not convey.
The contract was void because so declared by paramount law. The government owned the land and prescribed the conditions. It stipulated with the Indian to hold the title in trust for him for twenty-five years and declared that any previous contract to convey should be void. Damages can not be recovered for breach of a void contract. It is contrary to public policy to attempt to obtain that which the government as guardian for the Indian is holding for his benefit, and no court should directly or indirectly lend its aid to a connivance to that end.
The provision made by a subsequent statute for the issuance of patents in fee simple afterwards upon certain conditions, emphasizes the original restrictions. The act of 1906 declares “and thereafter (after patents in fee simple are issued on the conditions prescribed) all restrictions as to sale . . . shall be removed.” (34 U. S. Stat. at Large, p. 183.) It is difficult to understand how this language can be interpreted to make a contract — declared by the former act to be void —to be nevertheless valid and enforceable.
While preliminary patents were authorized to be issued to allottees of these trust lands they were only certificates .of the trust entirely in harmony with and intended to give effect to the declaration of the statute that any conveyance of the land or any contract touching the same before the expiration of the time mentioned shall be absolutely null and void. (United States v. Rickert, 188 U. S. 432.) Subsequent legislation does not assume to give life to that which *547never had life. (Lewis et al. v. Clements, 21 Okla. 167, 95 Pac. 769; Simmons et al. v. Whittington, 27 Okla. 356, 112 Pac. 1018; United States v. Dooley, 151 Fed. 697.)
Contracts which provide for anything directly prohibited by law or public policy are void. (2 Parsons on Contracts, 9th ed., p. 907.)
This is not a new doctrine in this court. In Vickroy v. Pratt, 7 Kan. 238, in an action by one citizen against another on a promissory note given for Indian land, it was held that “A note given by one citizen of the United States to another, for the sale and delivery of possession of a tract of land to which the Indian title has not been extinguished, is void.” (Syl.)
It was held in Brake v. Ballou, 19 Kan. 397, that a parol contract concerning the purchase and conveyance of lands belonging to the United States made in violation of the spirit of the federal laws and in fraud thereof can not be enforced specifically or otherwise. It was said in substance that -although no fraud upon the government was intended it was nevertheless fraudulent to attempt to procure the title from the government in violation of its laws.
In an action to foreclose a mortgage upon Indian land it was said:
“And it really makes no difference whether the land in controversy, at the time it was mortgaged, belonged absolutely to the Indians, or was held in trust by the. government of the United States for the Indians.- In either case the mortgagor had no interest in the land at the time he mortgaged it, and therefore the mortgage was void. (Lucas v. Sturr, 21 Kan. 480, 483.)
In an action upon a note given for a tract of Osage ceded land this court said:
“The contract between the plaintiff and defendant .was illegal and void,' and the note was given without any sufficient consideration. After the defendant purchased the land, or the claim thereto, from the plaintiff, he had no right to go upon it, and if he had done so, *548he would have been a trespasser.” (Jarvis v. Campbell, 23 Kan. 370, 371.)
Mr. Chief Justice Johnston and Mr. Justice Smith ■concur in this dissent.